Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 17/189559.  Claims 1-5 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUNO (2015/0043942) in view of MATSUDA (2011/0013919).

Regarding Claim 1, OKUNO teaches A drive transmission device comprising: a drive pulley driven by a motor (520); a driven pulley (400) in which a bulging part (430) crowned in a shape bulging outward in the radial direction is formed over the entire circumference of an outer peripheral surface; a belt (300) wound around the drive pulley (510) and the driven pulley (400); wherein the drive pulley (510) has a uniform diameter in the axial direction which is a smaller diameter than that of the driven pulley (400), wherein the belt (300) is bent and deformed along the bulging part of the driven pulley (400) so that the axial center portion is expanded outward the axial end portion, and wherein the axial end of the belt (300) contacts an outer peripheral surface of the drive pulley (Fig. 2), but does not contact the outer peripheral surface of the driven pulley (Fig. 6).
OKUNO does not teach and a first measurement unit for measuring rotation unevenness of the drive pulley.
MATSUDA teaches and a first measurement unit for measuring rotation unevenness of the drive pulley [0123].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt drive in OKUNO to have the control method in MATSUDA so the printing belt moves at a consistent speed for an accurately formed image.

Regarding Claim 5, OKUNO as modified teaches An image forming apparatus comprising: the drive transmission device according to claim 1; and a photosensitive drum (112) connected to the driven pulley (400).



Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein a crown amount of the bulging part of the driven pulley is 0.3 mm or more 0.5 mm or less, and a distance between the point farthest from the driven pulley on the outer peripheral surface of the drive pulley and the point farthest from the drive pulley on the outer peripheral surface of the driven pulley is 8 times or more to 25 times or less a width of the belt with the other elements in Claim 2.
The prior art does not teach or suggest comprising, a control unit for outputting information indicating damage to the belt, wherein the presence or absence of damage to the axial end portion of the belt is determined from the rotational unevenness measured by the first measurement unit with the other elements in Claim 3.
The prior art does not teach or suggest comprising, a second measurement unit for measuring rotation unevenness of the driven pulley, wherein the control unit controls the motor according to the rotation unevenness of the driven pulley measured by the second measurement unit, thereby reducing the rotation unevenness of the driven pulley with the other elements in Claim 4.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654